         Case 1:20-cv-01342-JPO Document 76 Filed 04/07/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In re Mylan N.V. Securities Litigation             Case No. 1:16-CV-07926 (JPO)




 MYL Litigation Recovery I LLC,
                                                    Case No. 1:19-CV-01799 (JPO)
                v.

 Mylan N.V., et al.



 Abu Dhabi Investment Authority,
                                                    Case No. 1:20-CV-01342 (JPO)
                v.

 Mylan N.V., et al.


         JOINT STIPULATION AND ORDER REGARDING DEPOSITIONS OF
                        UNAVAILABLE INDIVIDUALS

       WHEREAS, on October 22, 2020, this Court entered a Scheduling Order (Class Action

ECF No. 178) pursuant to which fact discovery closes in the above-captioned actions (the “Related

Actions”) on April 12, 2021 and dispositive motions are due on July 19, 2021;

       WHEREAS, on December 8, 2020, the Class Representatives served Defendants, through

their undersigned counsel, a Notice of Depositions Pursuant to Fed. R. Civ. P. 26 & 30, pursuant

to which the Class Representatives noticed the deposition of an individual who is currently

unavailable (“Unavailable Individual 1”) due to a request by the Department of Justice (“DOJ”),

an intervenor in the Related Actions, that Plaintiffs delay his deposition because of the matters

pending under the captions U.S. v. Teva Pharmaceuticals USA, Inc., et al., No. 20-CR-00200-RBS



                                               1
            Case 1:20-cv-01342-JPO Document 76 Filed 04/07/21 Page 2 of 3




(E.D. Pa.), and U.S. v. Aprahamian, No. 20-CR-00064-RBS (E.D. Pa.), and another individual

who is currently unavailable due to illness (“Unavailable Individual 2”);

       IT IS HEREBY STIPULATED AND AGREED by and between the Parties, through

their undersigned counsel, as follows:

       1.       The deadline for fact discovery shall be extended only to permit the depositions of

the Unavailable Individuals after April 12, 2021.

       2.       If Plaintiffs want to depose Unavailable Individual 1 before the DOJ agrees that

that deposition may proceed, or to depose Unavailable Individual 2 before Defendants agree that

that deposition may proceed, Plaintiffs must first file a letter motion with the Court seeking a

conference to resolve the dispute.

       3.       If any such deposition occurs after any party files a motion in support of, or in

opposition to, summary judgment, then prior to the Court’s ruling on such motion, any party may

make a supplemental filing not to exceed five (5) pages addressing the deposition.

STIPULATED AND AGREED TO BY:

Dated: April 7, 2021


 POMERANTZ LLP                                        CRAVATH, SWAINE & MOORE LLP

  by s/ Jeremy A. Lieberman                           by s/ David R. Marriott
     Jeremy A. Lieberman                                 David R. Marriott
     Austin P. Van                                       Kevin J. Orsini
     600 Third Avenue, 20th Floor                        Rory A. Leraris
     New York, New York 10016                            Worldwide Plaza
     Tel: (212) 661-1100                                 825 Eighth Avenue
     jalieberman@pomlaw.com                              New York, NY 10019
     avan@pomlaw.com                                     Tel: (212) 474-1000
                                                         dmarriott@cravath.com
      Class Counsel                                      korsini@cravath.com
                                                         rleraris@cravath.com

                                                           Counsel for Defendants



                                                 2
         Case 1:20-cv-01342-JPO Document 76 Filed 04/07/21 Page 3 of 3




 ROBBINS GELLER RUDMAN & DOWD                    ROLNICK KRAMER SADIGHI LLP
 LLP

  by s/ Matthew Alpert                           by s/ Michael J. Hampson
     Luke O. Brooks                                 Lawrence M. Rolnick
     Angel P. Lau                                   Marc B. Kramer
     Erika Oliver                                   Michael J. Hampson
     Ting H. Liu                                    Jennifer A. Randolph
     Matthew Alpert
     655 West Broadway, Suite 1900                  1251 Avenue of the Americas
     San Diego, CA 92101                            New York, NY 10020
     Telephone: (619) 231-1058                      Tel: (212) 597-2800
     lukeb@rgrdlaw.com                              lrolnick@rksllp.com
     alau@rgrdlaw.com                               mkramer@rksllp.com
     eoliver@rgrdlaw.com                            mhampson@rksllp.com
     tliu@rgrdlaw.com                               jrandolph@rksllp.com
     malpert@rgrdlaw.com
                                                      Counsel for MYL Litigation Recovery
      ROBBINS GELLER RUDMAN & DOWD                    I LLC
      LLP
      Samuel H. Rudman
      58 South Service Road, Suite 200
      Melville, NY 11747
      Telephone: (631) 367-7100
      srudman@rgrdlaw.com

      Counsel for Abu Dhabi Investment
      Authority




SO ORDERED.

Dated: April 7, 2021

       New York, New York



                                         J. PAUL OETKEN
                                         United States District Judge




                                            3
